                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    ALBERTO LEDEZMA,                                     CASE NO. C18-1553-JCC
10                           Plaintiff,                    MINUTE ORDER
11               v.

12    JEANNE YOUNGQUIST, et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. On April 30, 2019, the Court adopted the
18   report and recommendation of the Honorable Mary Alice Theiler, United States Magistrate
19   Judge, granted Defendants Jeanne Youngquist, Kenneth Dahlstedt, and Don Marlow’s motions
20   to dismiss, and dismissed Plaintiff’s claims with prejudice. (Dkt. No. 27 at 1.) The Court granted
21   Plaintiff leave to file an amended complaint setting forth claims against any individual Doe
22   defendants he was able to identify within 30 days of the date the order was issued. (Id.) Plaintiff
23   has not filed an amended complaint. Therefore, the Court hereby DISMISSES the case with
24   prejudice. The Clerk is DIRECTED to close the case.
25          //
26          //


     MINUTE ORDER
     C18-1553-JCC
     PAGE - 1
 1        DATED this 31st day of May 2019.

 2                                           William M. McCool
                                             Clerk of Court
 3
                                             s/Tomas Hernandez
 4
                                             Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1553-JCC
     PAGE - 2
